Citation Nr: 0013224	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  00-08 682	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits.


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.



FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue in question on November 8, 1990; a notice of 
disagreement was received by VA after November 18, 1988, and 
the veteran retained an attorney in August 1991, within one 
year of the date of the Board's decision.

2.  The veteran and his attorneys signed contingent attorney 
fee agreements in August 1991 and April 1999 which provided 
that 20 percent of past due benefits were to be paid by the 
VA to the veteran's attorney.  

3.  The attorney is a successor attorney acting in the 
continuous prosecution of the same matter addressed in the 
November 1990 decision.  

4.  A March 1999 decision of the Board granted service 
connection for a back disability, which was effectuated by 
the RO in an April 1999 rating decision, and resulted in past 
due benefits to the veteran.  

5.  In a rating decision dated in January 2000, which 
resulted in past due benefits to the veteran, the RO 
increased the disability rating assigned to the veteran's 
back disability to 20 percent, effective March 23, 1995, the 
date of receipt of the veteran's informal claim to reopen his 
claim for service connection for a back disability.


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
attorney fee agreement received in April 1999 by VA from past 
due benefits for the increased evaluation for the back 
disability from 10 to 20 percent for the period from March 
23, 1995, to April 13, 1999, in the amount of 20 percent, 
have been met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past-due benefits requires: (1) A final 
decision promulgated by the Board, (2) a notice of 
disagreement (NOD) pertaining to that decision dated on or 
after November 18, 1988, and (3) the retention of counsel not 
later than one year after the date of the Board's decision.  
See 38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

In a previous decision dated in August 1999, the Board 
determined that attorney fees based on past-due benefits in 
the amount of 20 percent were payable by VA to the veteran's 
attorney for the period of time between May 2, 1995 and April 
13, 1999.  In this decision, the Board summarized the history 
of the veteran's claim for service connection for a back 
disability, and noted that this claim was ultimately granted 
by the Board in a decision dated on March 19, 1999.  This 
decision was subsequently effectuated by the RO in a rating 
decision dated April 13, 1999, and a 10 percent disability 
rating was assigned, effective May 2, 1995, the date of the 
RO's receipt of the veteran's formal claim to reopen his 
claim for service connection for a back disability.  The 
Board then determined that the March 1999 Board decision, in 
conjunction with the April 1999 rating decision, resulted in 
the award of past due benefits to the veteran for the time 
period from May 2, 1995 to April 13, 1999, based on a valid 
contingent attorney fee agreement entered into by the veteran 
and his attorney in April 1999.  The Board determined that, 
while the original attorney later ended his representation of 
the veteran in this matter, a second attorney retained by the 
veteran was a successor attorney acting in the continuous 
prosecution of the matter at hand.  The veteran and this 
successor attorney entered into a valid contingent attorney 
fee agreement in April 1999, and this newly-appointed 
attorney was thus entitled to these fees.

In addition, the Board observed that a June 14, 1999 letter 
to the veteran and his attorney indicated that maximum past 
due benefits payable to the veteran had been computed at 
$4470.00, and that $894.00, 20 percent of the past due 
benefits, had been withheld as representing the maximum 
attorney fee.  The Board found this amount to be 
presumptively reasonable in fact.  See 38 C.F.R. § 20.609(f).  
Accordingly, attorney fees based on past-due benefits in the 
amount of 20 percent were found to be payable by VA for the 
period of time between May 2, 1995, and April 13, 1999.

In a statement received by VA in July 1999, the veteran 
indicated that he disagreed with both the 10 percent rating 
initially assigned to his service-connected back disability, 
and with the effective date of service connection.  The Board 
notes that this statement was written on the veteran's 
attorney's letterhead, and was accepted by the RO as a notice 
of disagreement with its April 1999 rating decision.

In January 2000, the RO issued a rating decision that 
increased the disability rating for the veteran's service-
connected back disability from 10 percent to 20 percent 
disabling.  In addition, following a review of the veteran's 
claims file, the RO observed that the veteran had submitted 
an informal claim to reopen his claim for service connection 
for a back disability in March 1995, some two months prior to 
the RO's receipt of the veteran's formal claim for such 
benefits.  Therefore, the RO determined that this increased 
rating should properly be awarded back to March 23, 1995, 
based on the provisions of 38 C.F.R. § 3.155(a) ("[u]pon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.").

The determination as to whether the veteran's attorney is 
entitled to past-due benefits based on this increased rating 
is governed by the provisions of 38 C.F.R. 20.609(h)(1)(i), 
which states, in relevant part:

When the benefit granted on appeal, or as 
the result of the reopened claim, is 
service connection for a disability, the 
"past-due benefits" will be based on 
the initial disability rating assigned by 
the agency of original jurisdiction 
following the award of service 
connection.  If an increased evaluation 
is subsequently granted as a result of an 
appeal of the disability rating initially 
assigned by the agency of original 
jurisdiction, and if the attorney-at-law 
represents the claimant or appellant in 
that phase of the claim, the attorney-at-
law will be paid a supplemental payment 
based upon the increase granted on 
appeal, to the extent that the increased 
amount of disability is found to have 
existed between the initial effective 
date of the award following the grant of 
service connection and the date of the 
rating action implementing the appellate 
decision granting the increase.

In this case, an increased evaluation was indeed granted 
subsequent to the initial award of service connection based 
on an appeal of the disability rating initially assigned by 
the RO.  Furthermore, it is clear that the veteran's attorney 
represented the veteran in that phase of the claim, as 
evidenced by the fact that the NOD which ultimately resulted 
in the increase was submitted on the attorney's letterhead.  
The Board thus determines that the payment of past-due 
benefits to the veteran's attorney from the increased 
disability payments the veteran is entitled to is warranted.


In addition, the Board observes that on March 29, 2000, 
following the RO's January 2000 rating decision which granted 
an increased rating and an earlier effective date, the RO 
sent a letter to the veteran and his attorney indicating that 
the maximum past due benefits payable to the veteran had been 
re-calculated at $5,122.00, and that $1,024.00, 20 percent of 
the past due benefits, had been withheld as representing the 
maximum attorney fee.  The Board finds this amount to be 
presumptively reasonable in fact.  See 38 C.F.R. § 20.609(f).  
Accordingly, attorney fees based on past-due benefits in the 
amount of 20 percent are found to be payable by VA for the 
period of time between March 23, 1995, and January 21, 2000 
for the increase in the disability evaluation from 10 percent 
to 20 percent.  See 38 C.F.R. § 20.609(h)(3)(i) (1999).


ORDER

Eligibility for payment directly by VA to the veteran's 
attorney is established, and 20 percent of the veteran's 
past-due benefits awarded the veteran for the increased 
evaluation for the back disability from 10 percent to 20 
percent for the period from March 23, 1995, through April 13, 
1999, should be paid to the attorney.



		
	RAYMOND F. FERNER 
Acting Member, Board of Veterans' Appeals



 


